United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1794
Issued: February 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 24, 2010 appellant filed a timely appeal from a May 13, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a four percent right arm permanent
impairment.
FACTUAL HISTORY
On November 15, 2005 appellant, then a 37-year-old transportation security officer, filed
a traumatic injury claim (Form CA-1) alleging that on October 27, 2005 he sustained a right
shoulder injury in the performance of duty. He stated that he was attempting to clear a jammed
piece of luggage. On December 29, 2005 appellant underwent an acromioplasty of the right

shoulder. On March 21, 2006 the Office accepted the claim for a right rotator cuff tear and
appellant began receiving compensation for wage loss.1
Appellant underwent arthroscopic right shoulder surgery on September 5, 2006.2
Dr. Jeffrey Greenspoon, an orthopedic surgeon, described the procedure as arthroscopic
subacromial decompression, arthroscopic-assisted distal clavicle resection, labral debridement
and manipulation. He diagnosed impingement syndrome, acromioclavicular (AC) joint arthritis,
shoulder synovitis and labral superior labral from anterior to posterior (SLAP) tear. In
March 2007, appellant was referred for vocational rehabilitation services.
In a form report dated September 4, 2008, Dr. Greenspoon opined that appellant had 15
percent right arm impairment due to loss of shoulder range of motion. In a report dated
September 22, 2008, an Office medical adviser opined that appellant had a 24 percent right arm
permanent impairment under the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment. He reported the date of maximum medical
improvement as September 4, 2008.
By letter dated January 21, 2009, the Office advised appellant that he could not get both
compensation for wage loss and a schedule award covering the same period. In a February 27,
2009 letter, it advised appellant that it proposed to reduce his compensation on the grounds that
he had the capacity to earn wages as an electronic drafter. An Office worksheet found
appellant’s loss of wage-earning capacity was 26 percent. By decision dated April 8, 2009, it
reduced appellant’s compensation pursuant to 5 U.S.C. § 8115.
In a letter dated April 15, 2009, appellant stated that he would like to receive a schedule
award instead of wage-loss compensation based on loss of wage-earning capacity. By report
dated May 7, 2009, an Office medical adviser opined that appellant had a four percent right arm
permanent impairment under the sixth edition of the A.M.A., Guides. He identified Table 15-5,
a Class 1 impairment with a default value of three percent. The Office medical adviser
calculated a net adjustment of +1, resulting in four percent right arm impairment.
By report dated June 1, 2009, Dr. Greenspoon indicated that appellant continued to
receive treatment for an employment-related right shoulder injury. He indicated that he was not
sure why the impairment rating needed to be changed to a new edition.
In a decision dated August 18, 2009, the Office issued a schedule award for a four
percent right arm permanent impairment. The period of the award was 12.48 weeks from
August 2, 2009.
Appellant requested a hearing before an Office hearing representative, which was held on
February 5, 2010. In a report dated February 22, 2010, Dr. Greenspoon noted that appellant
underwent surgery on September 5, 2006, provided results on examination and stated that the
1

A June 17, 2006 statement of accepted facts reported that the claim was also accepted for a right shoulder
sprain.
2

The surgery was authorized by the Office in an August 5, 2006 letter.

2

clinical history presentation was consistent with ongoing right shoulder capsulitis and pain. With
respect to permanent impairment, Dr. Greenspoon identified Table 15-5, Class 1 for AC joint
injury, status post distal clavicle resection. He indicated there was 10 percent right arm
impairment pursuant to this table.
In a decision dated March 30, 2010, the hearing representative remanded the case for
further development. The hearing representative indicated that the Office medical adviser should
provide an impairment rating and explain why the distal clavicle resection diagnosis was not
appropriate.
By report dated April 26, 2010, the Office medical adviser stated that there was little
objective evidence of the need for a resection, a June 30, 2006 magnetic resonance imaging scan
did not mention the AC joint, x-ray dated February 22, 2010 showed no AC abnormality and
therefore “the resection, if any, was minimal.” He also stated that arthritis of the AC joint was
not an accepted condition.
In a decision dated May 13, 2010, the Office reissued the prior schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.3 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.4
Section 8123(a) of the Act provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.5 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
a referee physician, pursuant to section 8123(a), to resolve the conflict in the medical evidence.6
ANALYSIS
The Office found the weight of the medical evidence, with respect to a permanent
impairment, rested with the Office medical adviser. The medical adviser applied Table 15-5,
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

Robert W. Blaine, 42 ECAB 474 (1991); 5 U.S.C. § 8123(a).

6

William C. Bush, 40 ECAB 1064 (1989).

3

identifying a Class 1 impairment with a range of one to five percent, with a default value of three
percent.7 It appeared that the corresponding diagnosis was a rotator cuff tear. The Office
medical adviser indicated that he did not believe a resection was warranted for the employment
injury and that the resection was minimal.
The attending surgeon who performed the September 5, 2006 surgery, Dr. Greenspoon,
indicated that the surgery involved a distal clavicle resection and he applied Table 15-5 for a
Class 1 impairment involving AC joint injury, status post distal clavicle resection. Table 15-5 of
the A.M.A., Guides provides a range of 8 to 12 percent arm impairment, with a default of 10
percent. While the hearing representative stated that Dr. Greenspoon applied Table 15-5 without
further explanation, he performed the surgery that included a distal clavicle resection, identified
the specific diagnosis as stated in Table 15-5, and supported causal relationship with the
employment injury. He opined, for example, in reports dated July 19, 2006 and February 9,
2007, that appellant’s condition was employment related. The Board also notes that the Office
authorized the arthroscopic surgery.
The Board finds a conflict exists under 5 U.S.C. § 8123 and the case will be remanded to
resolve the conflict. On remand the referee physician should provide a rationalized medical
opinion as to the degree of permanent impairment resulting from the October 27, 2005
employment injury under the sixth edition of the A.M.A., Guides. After such further
development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds a conflict in the medical evidence as to the degree of permanent
impairment to the right arm.

7

A.M.A., Guides 403, Table 15-5. For rotator cuff injuries, full thickness tear, Table 15-5 provides a range of
one to five percent for residual symptoms without consistent objective findings. For AC joint injuries the table
provides a range of one to five for residual loss, functional with normal motion. As to a diagnosis of status post
distal clavicle resection, the arm impairment range is from 8 to 12 percent.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: February 15, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

